Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/17/2021 has been entered.
Claim Objections
Claim 2 is objected to because of the following informalities:  
Claim 2, line 1, “A method of making as sewing pattern piece” should be – A method of making a sewing pattern piece--.
Claim 2, second page , line 3 recites, “ and a second magnet” and should be – and placing a second magnet--.
Appropriate correction is required.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 2, 13, 14 and 15, are rejected under 35 U.S.C. 103 as being unpatentable over Demetz (DE2335730) in view of Vetromila (U.S. Publication 2007/0193049).  Demetz discloses a method of making a sewing pattern piece having a size and shape corresponding to a desired component configured for constructing a sewn fabric assemblage, said method comprising: placing a pattern paper (1; a drawing sheet for marking patterns) on a magnetic cutting mat assembly (base plate 2) comprising a cutting mat (wooden plate 6), a magnetic layer (iron sheet 7) attached to the cutting mat (6) and a patternmaker layer attached to the magnetic layer (7), wherein the pattern paper is placed on the face of the patternmaker layer of the magnetic cutting mat assembly; positioning a lower surface of a patternmaker accessory (3) on the pattern paper (drawing sheet 1) placed on the face of the patternmaker layer of the magnetic cutting mat assembly, said patternmaker accessory (3) having an edge corresponding to a portion of the shape of the sewing pattern piece (e.g. internal edge of square opening; sewing pattern piece is being made), an upper surface (top surface) opposite the lower surface (bottom surface) and a plurality of equally sized circular openings (circular fitting holes 17) extending downward from the upper surface of the patternmaker accessory (3), each of said openings of said plurality of openings (17) being configured to individually receive each magnet of a plurality of magnets (18/19), each magnet of said plurality of magnets having a circular housing (lower area of handle19) extending between an upper end a lower end opposite said upper end, said lower end having a cavity sized and shaped for receiving a magnet base (permanent magnet 18) therein and an annular flange (top portion of handle 19) spaced from the .
Demetz discloses the claimed invention except that the cutting mat assembly has three layers and therefore does not disclose a patternmaker layer attached to the magnetic layer (7), wherein the pattern paper is placed on the face of the patternmaker layer of the magnetic cutting mat assembly. 
Attention is directed to the Vetromila craft board which also utilizes a magnetized board to attract magnets and hold workpieces so that they can be worked on without moving during the tracing operation. Vetromila discloses that in addition to the base layer 102 and the magnetic layer 110 that a self-healing mat 104 can be applied above the magnetic layer. The self-healing mat is bonded to the magnetic sheet and can have indicia and guidelines printed on it and protects the magnetic layer from damage during movement of the implements over the surface of the cutting table. As both the Demetz and Vertrmila craft boards both relate to crafting tables in which implements such as cutters and writing implements impinge upon a magnetic surface, it would have been obvious to one having ordinary skill in the art to have also incorporated a self-healing mat (i.e. the patternmaker layer) on top of the Demetz magnetic iron sheet 7 to provide 
In regards to claim 13, the modified device of Dementz discloses wherein the patternmaker accessory comprises a patternmaker curve (circle; fig. 3)
In regards to claim 14, the modified device of Dementz discloses wherein the patternmaker accessory comprises a patternmaker hipcurve (circle; fig. 3)
In regards to claim 15, the modified device of Dementz discloses wherein the patternmaker accessory comprises a patternmaker square (square; fig. 3)


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Demetz (DE2335730) in view of Vetromila (U.S. Publication 2007/0193049) and in further view of Potter (U.S. Publication 2003/0116001). The modified device of Demetz discloses the claimed invention except for the step of cutting the marked pattern piece adjacent the markings to separate the sewing pattern piece from the pattern paper.  Attention is further directed to the Potter template who discloses another magnetic template for assisting a person with drawing or cutting shapes from paper. Potter discloses “There are many different forms of arts and crafts in which templates are used to mark material or paper, or to trace onto material or paper for later cutting, folding, etc. Typically, a person places a template on the surface to be marked or cut and holds the template in place with one hand. The other hand is then used to hold a pen or pencil or a cutting tool to trace the outline of the template and thereby mark the shape in the template on the piece of paper or material, or to cut the shape of the template from the paper or material” [0005].  Potter thereby discloses that it is known to use templates as a guide to both trace or cut the shape of the template from the paper.  It would have been obvious to one . 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Demetz (DE2335730) in view of Vetromila (U.S. Publication 2007/0193049). In regards to claim 5, Demetz discloses a patternmaker ruler (fig. 4) having at least one opening (17) configured to receive one of the plurality of magnets to secure the patternmaker ruler to the magnetic cutting assembly (see straight lines 21). To the extent that it can be argued that Fig. 4 of Demetz does not disclose a ruler, attention is directed to the Vetromila craft board which also utilizes a magnetized board to attract magnets and hold workpieces so that they can be worked on without moving. Vetromila discloses that templates as well as rulers can be utilized with the magnetic craft board for forming straight and curved lines. The rules allow letters placed on the workpiece to be aligned relative to each other. As rulers are well known crafting tools, it would have been obvious to one having ordinary skill in the art to have incorporated another template on the Demetz drawing device that incorporated the teachings of a ruler to allow the user to draw straight lines to align written information scribed on the workpiece.

Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mann (U.S. Publication 2013/0099438) in view of Brady (U.S. Patent 8,011,111) and Demetz (DE2335730). In regards to claims 2 and 4, Mann discloses a magnetic cutting system comprising: a magnetic cutting mat assembly (110), the magnetic cutting mat 
Mann discloses the claimed invention except for a plurality of equally sized circular openings extending through the ruled portion from the upper face to the planar lower face, each of said openings being sized for individually receiving each of said cylindrical housings of said plurality of magnets and a base portion having a lip edge extending perpendicular to the elongated straight edge of the ruled portion and below the lower face of the ruled portion when the upper face is positioned  above the lower face and wherein one of said circular openings extending through the ruled portion of the grain alignment guide so the corresponding cylindrical housing of the magnet engages an inner wall defining said circular opening in the ruled portion and the corresponding annular flange is positioned above the upper face of the ruled portion, the magnet holds the grain alignment guide against movement relative to the magnetic Ruler magnets 148 may be attached to base 144 using adhesive, press-fit, fasteners, a second magnet on or in the top surface of base 144, or by any other suitable method or device. Magnet ruler 140 may include as many magnets as is necessary to effect a secure placement of fabric between magnet ruler 140 and cutting mat 110…. In addition to any previously indicated modification, numerous other variations and alternative arrangements may be devised by those skilled in the art without departing from the spirit and scope of this description, and appended claims are intended to cover such modifications and arrangements. Thus, while the information has been described above with particularity and detail in connection with what is presently deemed to be the most practical and preferred aspects, it will be apparent to those of ordinary skill in the art that numerous modifications, including, but not limited to, form, function, manner of operation and use may be made without departing from the principles and concepts set forth herein. Also, as used herein, examples are meant to be illustrative only and should not be construed to be limiting in any manner.” (see paragraphs [0043 and 0045].  It is therefore understood that other magnetic configurations and engagements with the grain alignment guide are not outside of or limited by the express teachings of the Mann invention.   Attention is first directed to the Demetz system for drawing utilizing templates and a magnetic base wherein the templates and drawing paper area secured to the magnetic base utilizing magnets that extend through holes provided on the base.  As Mann discloses magnets as similarly shaped by Demetz and also discloses that various configurations are understood to utilize magnets to secure the magnetic ruler 140 to the base, it would have been obvious to one having ordinary skill in the art to have modified the Mann ruler to have holes as taught by Demetz as an alternative means of securing the ruler to the base that would have allowed the ruler and magnets to be separately configured items and allowed the 
The modified device of Mann still does not disclose wherein the grain alignment guide has a base portion having a lip edge extending perpendicular to the elongated straight edge of the ruled portion and below the lower face of the ruled portion when the upper face is positioned above the lower face.  Attention is also directed to the Brady system. Brady discloses a measuring device for preparing quit pieces utilizing a measuring device 10 and a material alignment guide/ ruler 15.  Brady discloses that the ruler 15 can have a lip 19 or 21; see figs. 5/6, that allow them to engage the ends of the table/measuring device.  This allows for alignment of the rulers on the measuring device.  It would have been obvious to one having ordinary skill in the art to have added a lip to the end of the Mann grain alignment guide such as shown by Brady to allow the guide to be positioned relative to the straight edges of the table to provide for an ease of alignment of the guide relative to the workpiece. 
In regards to claim 16, the modified device of Mann discloses wherein the ruled portion of the grain alignment guide includes straight indicia (142) for aligning the grain alignment guide with fabric grain. 


Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Mann (U.S. Publication 2013/0099438) in view of Brady (U.S. Patent 8,011,111) and Demetz (DE2335730) and in further view of Impastato (U.S. Partent 3,639,988).    Mann discloses that the magnetic cutting set is used with quilters and magnetic ruler sewing clothes, quilts, crafts, etc., almost always involves the tedious task of measuring and cutting various pieces of fabric to be used in a project. Many times, these multiple pieces of fabric must be cut in various sizes and shapes as required by a sewing pattern or otherwise by a desired design” (paragraph [0003]).  While Mann discloses a sewing ruler, he does not positively discloses a patternmaker curve, hipcurve or square.  However, attention is further directed to the Impastato reference. Impastato also disclose an instrument for making garments that incorporates a square end, ruler, curve and hip curve such that accurate alterations for various parts of a garment can be achieved. Impastato discloses “FIG. 2 illustrates use of the instrument for increasing the waist of a garment. The straight edge 2 is placed at the intersection of the armhole and side seam and is angled out to increase the waist measurement. A line is drawn along the straight edge on excess material with which a pattern is customarily provided or on material that has been added to the pattern, for example with adhesive plastic tape. Conversely, the straight edge can be angled in from the intersection of the armhole and the side seam to decrease the waist measurement.” Thereby Impastato also discloses lying the instrument flat and utilizing it to mark the fabric.  As both the Impastato instrument and the Mann cutting set involve marking and cutting fabric, it would have been obvious to have incorporated an instrument such as shown by Impastato into the cutting set of Mann that also benefitted from the magnetic hold down means as shown by Mann so that various non-straight marks and cuts could be achieved while securely positioning the Impastato instrument. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 2-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M LEE whose telephone number is (571)272-8339.  The examiner can normally be reached on M-F 8a.m.- 5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/LAURA M LEE/Primary Examiner, Art Unit 3724